Case 3:17-cv-00601-MHL Document 121-1 Filed 06/06/19 Page 1 of 6 PageID# 2152



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division


   ROBERT DAVID STEELE et al

          Plaintiff,

   v.                                         Civil Action No. 3:17-cv-601


   JASON GOODMAN et al

          Defendant.

                                         ORDER
          This matter is before the Court on Plaintiffs’ MOTION

   FOR    SANCTIONS     AGAINST       DEFENDANT       JASON      GOODMAN   [ECF     No.

   121].       Having       reviewed    the       Plaintiffs’     motion      and   the

   defendant’s response thereto [ECF No. ___] and it appearing

   to the Court that Goodman has violated Rule 11(b)(1) and

   Rule 11(b)(3) of the Federal Rules of Civil Procedure, it

   is hereby ORDERED that the Plaintiffs’ motion is GRANTED.

           Fed. R. Civ. P. Rule 11(b) provides that by presenting

   to    the   Court    a    pleading     –       whether   by   signing,     filing,

   submitting     or        later     advocating       it    –    an   attorney      or

   unrepresented        party       certifies      that     to   the   best   of    his

   knowledge,      information          and        belief,       formed    after     a

   reasonable inquiry under the circumstances:

           “(1)     it is not being presented for any improper
           purpose, such as to harass, cause unnecessary  delay,
           or needlessly increase the cost of litigation;

                                              1
Case 3:17-cv-00601-MHL Document 121-1 Filed 06/06/19 Page 2 of 6 PageID# 2153



         …

         (3)      the  factual   contentions   have  evidentiary
         support or, if specifically so identified, will likely
         have   evidentiary    support   after    a   reasonable
         opportunity for further investigation or discovery”.

         The   Court   finds      that       Goodman   has   filed    multiple

   pleadings that violate Rule 11(b).

         On    March   8,   2019,    Goodman        signed   and     filed    an

   opposition to a motion to intervene by D. George Sweigert

   (“Sweigert”)    [ECF     No.   78],       in   which   Goodman    made    the

   following representations:

         “Plaintiff Steele and Intervenor Applicant Sweigert
         have been conspiring together and with intermediaries
         for more than one year and in an ongoing fashion to
         create   and   monetize  a  harassment   campaign   (The
         Campaign)    intended   to  disrupt    the   Defendant's
         business, personal life and worldwide reputation, and
         chill Defendant’s journalistic endeavors which have
         revealed evidence of felony crimes by Plaintiff,
         Intervenor Applicant and third-party co-conspirators.
         …

         This legal action is a product of a conspiracy between
         Plaintiff, Intervenor Applicant and numerous third-
         party co-conspirators.     Among these parties are
         Intervenor Applicant’s brother George Webb Sweigert
         (Webb), Manuel Chavez III aka Defango (Chavez), Frank
         Bacon, believed to be Tyroan Simpson (Simpson), Nathan
         Stolpman (Stolpman), co-Defendant Susan Lutzke aka
         Susan Holmes aka Queen Tut (Lutzke), Steve Outtrim
         (Outtrim), Dean Fougere aka Titus Frost (Fougere),
         Kevin Allen Marsden (Marsden), Mari Rapp aka Sugar
         Shine (Rapp), Jacquelyn Weaver (Weaver) and other
         unknown   parties  operating   under  various   online
         aliases.
         …




                                         2
Case 3:17-cv-00601-MHL Document 121-1 Filed 06/06/19 Page 3 of 6 PageID# 2154



         ‘Jason Goodman is on the payroll of a man named Aman
         Milchan. Aman has Jason doing work partly out of
         blackmail. Jason was at parties with a producer named
         Brian Singer and there were underaged boys and girls.
         Jason was being paid $2,788 a week and its (sic) now
         up to $3500 a week.’ This mirrors statements made by
         Plaintiff in video interviews that have since been
         deleted from YouTube.’”

   [ECF No. 78, pp. 1, 3].

         These      representations           violate       Rule          11(b)(1)    and

   (b)(3).     They were presented for the improper purpose of

   harassing        Plaintiffs       and      needlessly            and     vexatiously

   multiplying       this     proceeding.           There      is    no     evidentiary

   support for Goodman’s statements about the Plaintiffs.                               In

   truth, as demonstrated by the Declaration of Robert David

   Steele, Plaintiff Steele has never met Sweigert; has never

   spoken    with      him;    never    sent    him       an    email;       and     never

   communicated with him any other way.                        Mr. Steele received

   three     “evidence         preservation          notices”         from         someone

   purporting       to   be     Sweigert      and    an     email     from     Sweigert

   informing that Steele may be a witness for Sweigert in a

   case in South Carolina.             Mr. Steele did not reply.                      This

   lawsuit     is    not      the   product    of     any      conspiracy          between

   Plaintiff     and     Sweigert,     Webb,    Chavez,        Simpson,       Stolpman,

   Lutzke, Outtrim, Fougere, Marsden, Rapp, Weaver, or anyone

   else.




                                           3
Case 3:17-cv-00601-MHL Document 121-1 Filed 06/06/19 Page 4 of 6 PageID# 2155



         On    May    1,   2019,    Goodman     signed   and   filed   with   the

   Court      an     opposition     to     Sweigert’s      second    motion    to

   intervene         in     which        Goodman    made       the     following

   misrepresentations that violate Rule 11:

         “Sweigert's alignment with Plaintiff in motive and
         actions is further evidenced by Plaintiffs recent
         association 1 with U.S. Congressman Devin Nunes in the
         widely publicized, ill-conceived law suit Plaintiff
         encouraged Nunes to initiate against Twitter. Despite
         the protection of CDA section 230, which shields
         Twitter and other social media networks from liability
         related to content posted by users of   their network,
         Plaintiff    has   aggressively   pursued   Nunes  and
         personally recommended Biss to bring a suit that legal
         experts across the political spectrum have derided as
         guaranteed to fail.
         …

           Sweigert has conspired together with other parties to
           this legal action, including co-Defendant Lutzke and
           Plaintiff Steele both directly and via third party
           intermediaries for more than one year and in an
           ongoing fashion. 2

         1
             Plaintiff Steele has no association of any kind
   with Congressman Nunes.   Mr. Steele has never spoken with
   Congressman Nunes and did not know about the Nunes lawsuit
   against Twitter until after it was filed.
         2
             Goodman repeated the baseless allegation that
   Plaintiff participated in a conspiracy with Sweigert and
   others elsewhere in his opposition, including on page 16 of
   ECF No. 106 (“Sweigert, Steele and their co-conspirators
   engage in a form of acting they call Live Action Role
   Playing (LARP).”) and page 19 of ECF. No. 106 (“Plaintiff
   and his accomplices have engaged in a persistent campaign
   of harassment and defamation against Defendant that has
   consisted of knowingly and deliberately spreading false
   information throughout various social media platforms on
   the internet, intended to damage Defendant’s reputation,
   business, financial health and psychological well-being and
   to chill Defendant’s investigative journalism activities
   which have revealed evidence of crimes.”).

                                            4
Case 3:17-cv-00601-MHL Document 121-1 Filed 06/06/19 Page 5 of 6 PageID# 2156



          …

          Plaintiff   Steele  has   knowingly   and  repeatedly
          published false and defamatory statements intended to
          damage Defendant”.

   [ECF No. 106, pp. 8, 10, 18].

          The Court finds that each of the representations in

   ECF No. 106 violates Rule 11(b)(1) and (b)(3).                         They were

   presented for the improper purpose of harassing Plaintiffs

   and needlessly and vexatiously multiplying this proceeding.

   There is no evidentiary support for Goodman’s statements.

          In order to deter repetition of the conduct by Goodman

   or    comparable     conduct     by   others     similarly       situated,     the

   Court ORDERS the following sanctions:

          1.     Payment to Plaintiffs of all of the reasonable

   attorney’s fees and other expenses directly resulting from

   Goodman’s violations of Rule 11.

          2.    A monetary penalty of $25,000 to be paid into

   Court within ten (10) days.

          3.    Defendant,     Goodman,        is       hereby     restrained     and

   enjoined from using YouTube, Twitter or any other form of

   social      media,   or   directing        or    enticing       others    to   use

   YouTube, Twitter or any other form of social media during

   the    pendency      of   this    action        to    publish     or     republish

   statements about:




                                          5
Case 3:17-cv-00601-MHL Document 121-1 Filed 06/06/19 Page 6 of 6 PageID# 2157



         (a)    this    action     or      the       motives        of    any    party   in

   bringing this action or in defending this action;

         (b)    the      character,             credibility,              veracity,       or

   reputation    of     Plaintiffs         or       any   other      Defendant       and/or

   their respective counsel;

         (c)   the     identity       of        a    witness        or     the     expected

   testimony of Plaintiffs, Defendants, or any witness;

         (d)   the identity or nature of evidence expected to be

   presented    in     support   of     any         motion     or    at    trial    or   the

   absence of such evidence;

         (e)   the strengths or weaknesses of the case of any

   party; and/or

         (f)   any other information Defendant Goodman knows or

   reasonably    should     know      is    likely        to    be       inadmissible     as

   evidence in this case and that would create a substantial

   risk of prejudice or confusion if disclosed.

         It is so ORDERED.



                            M. Hannah Lauck
                            United States District Judge


   Dated:
   Richmond, Virginia




                                            6
